Filed 8/8/13
                         TO BE PUBLISHED IN THE OFFICIAL REPORTS
This opinion has been certified for publication in the Official Reports. It is being sent to assist the Court of Appeal in
deciding whether to order the case transferred to the court on the court‟s own motion under rules 8.1000-8.1018.


                                       CERTIFIED FOR PUBLICATION
                          APPELLATE DIVISION OF THE SUPERIOR COURT
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES


PEOPLE OF THE STATE OF CALIFORNIA,                                     )   BR 050437
                                                                       )
         Plaintiff and Respondent,                                     )   San Fernando Trial Court
                                                                       )
         v.                                                            )   No. 2SR01499
                                                                       )
RICARDO AGUILERA LOPEZ,                                                )
                                                                       )
         Defendant and Appellant.                                      )   OPINION
                                                                       )

         APPEAL from a judgment of the Superior Court of Los Angeles County, San Fernando
Trial Court, Lesley C. Green, Judge. Affirmed.
         Frederick A. Hurst for Defendant and Appellant.
         Carmen A. Trutanich, City Attorney, Debbie Lew, Assistant City Attorney, and John R.
Winandy, Deputy City Attorney, for Plaintiff and Respondent.
                                               *               *                *
                                                    INTRODUCTION
         Defendant Ricardo Aguilera Lopez appeals his judgment of conviction under Vehicle
Code sections 20002, subdivision (a)1 (count 1) and 14601.2, subdivision (a) (count 2), failure
to stop at the scene of an accident and driving with a suspended license, respectively. In this
timely appeal, defendant contends that the trial court erred in denying his motion to dismiss
under section 41500; that the court‟s imposition of fines, fees, and assessments was vague and
ambiguous; and that the court impermissibly made payment of the criminal conviction fee and

         1
             All further statutory references are to the Vehicle Code unless otherwise indicated.


                                                                   1
court operations assessment a condition of probation. We affirm the judgment of conviction
and remand the case for sentencing consistent with this opinion.
                                          BACKGROUND
       After being charged with the aforementioned violations, defendant moved to dismiss
both counts pursuant to section 41500, which bans prosecution of nonfelony motor vehicle
charges pending at the time the defendant is committed to state prison. The court denied the
motion and found defendant guilty on both counts.
       The court also found that defendant was in violation of probation ordered in the prior
case wherein he had been sentenced to 16 months in county jail for driving under the influence.
On count 1, the court suspended imposition of sentence and placed defendant on probation for
36 months on various terms and conditions, including that he “pay the court‟s fees” by
March 26, 2013. As to count 2, imposition of sentence was suspended and defendant was
placed on summary probation for 36 months and ordered to pay “$60 or so for the second
conviction, . . . added to the fees also due by March 26th.” This timely appeal followed.
                                            DISCUSSION
Motion to dismiss
       Defendant contends that the judgment of conviction should be reversed because the
court erred in denying his motion to dismiss count 1 and count 2 pursuant to section 41500,
subdivision (a), which provides that “[n]o person shall be subject to prosecution for any
nonfelony offense arising out of the operation of a motor vehicle . . . which is pending against
him at the time of his commitment to the custody of the Director of Corrections . . . .” The trial
court denied the motion on the basis that the statute did not apply to defendant as he was not
committed to the Department of Prisons at the time of the prosecution of this misdemeanor
case. He had been sentenced to county jail.2




       2
         The Criminal Justice Realignment Act eliminates state prison as a sentencing option for certain
felonies and authorizes courts to impose terms of over one year in county jail for such felonies. (Pen.
Code, § 1170, subd. (h).)

                                                   2
       We agree with the trial court‟s interpretation of the statute. “Statutory construction
begins with the plain, commonsense meaning of the words in the statute, „“because it is
generally the most reliable indicator of legislative intent and purpose.”‟ [Citation.] „When the
language of a statute is clear, we need go no further.‟ [Citation.]” (People v. Manzo (2012) 53
Cal.4th 880, 885.) In this case, the language of the statute is clear as it only refers to
“commitment to the custody of the Director of Corrections.”
       Defendant argues that even though he had been sentenced to county jail and not
committed to the “custody of the Director of Corrections,” the statute should still apply to him
under the equal protection clauses of the state and federal Constitutions. (Cal. Const., art. I,
§ 7, subd. (a); U.S. Const., 14th Amend.) “Broadly stated, equal protection of the laws means
„that no person or class of persons shall be denied the same protection of the laws which is
enjoyed by other persons or other classes in like circumstances in their lives, liberty and
property and in their pursuit of happiness.‟ [Citation.]” (People v. Wutzke (2002) 28 Cal.4th
923, 943.)
       Classifying persons by their commitment to either county jail or state prison “is not
made on the basis of race, alienage, national origin, gender or legitimacy, which requires a
greater level of scrutiny. [Citations.] Generally, if the classification does not involve a suspect
class, legislation is presumed to be valid under the equal protection clause if the statutory
classification is rationally related to a legitimate state interest. [Citation.]” (People v. Mora
(2013) 214 Cal.App.4th 1477, 1483.) “The Legislature may make reasonable classifications of
persons, provided the classifications are made with a legitimate goal to be accomplished.
[Citation.] To succeed on a claim under the equal protection clause, the appellant first must
show the state has adopted a classification that affects two or more similarly situated groups in
an unequal manner. [Citation.] The initial inquiry is not whether persons are similarly situated
for all purposes, but whether they are similarly situated for purposes of the challenged law.
[Citation.]” (Ibid.) We find that individuals who face incarceration in state prison versus those
who are incarcerated in county jail are not similarly situated for purposes of section 41500,
subdivision (a). The purpose of subdivision (a) is to bar prosecution of nonfelony violations

                                                  3
where a defendant is serving time in state prison as he would generally be serving a longer
sentence and face greater obstacles in rehabilitation and reintegrating back into society upon
release.
       Alternatively, we find that there is a rational basis for the distinction between defendants
who are committed to the custody of the Director of Corrections and those who have been
committed to county jail. The statute seeks to promote the rehabilitation of prison inmates who
generally have longer sentences than those inmates who have been incarcerated in county jail.
“[T]here is . . . strong public policy that allows felons sentenced to state institutions to obtain
relief from detainers that might render their release date uncertain and thus adversely affect
their eventual rehabilitation.[] This policy was expressly averted to by the Legislature in the
enactment of section 41500. In amending the section in 1972, the Legislature noted that the
purpose of section 41500 is to allow prisoners to leave prison with a clean record. [Citation.]
The Legislature further noted in 1975, when the section was amended to extend coverage to
Youth Authority wards, that the rehabilitative process is aided by eliminating the interruptions
due to arrest and prosecution for nonfelony traffic violations . . . .” (People v. Freeman (1987)
225 Cal.App.3d Supp.1, 4.) Read as a whole, section 41500 was intended to provide relief to a
class of people who would generally face longer periods of confinement and have access to
rehabilitation programs during incarceration because they face more difficulty reintegrating into
society after detainment. County jails do not have vocational skills programs. (People v.
Ramos (1996) 50 Cal.App.4th 810, 822.) Also, a county jail inmate will have no further
obligations after release, while the prison inmate will have a period of parole. (Pen. Code,
§ 3000 et seq.)
       Even if subdivision (a) applied to commitment to county jail, defendant‟s argument
regarding his eligibility for dismissal is not supported by the record. The record on appeal is
devoid of evidence regarding defendant‟s commitment. The court understood that the
defendant had been sentenced to county jail under the Realignment Act. However, there was
no evidence presented to the trial court regarding the type of commitment defendant was
serving or whether he had, in fact, been committed to custody.

                                                  4
Payment of fees, fines and assessments
       Defendant correctly states that the trial court‟s oral pronouncement with regard to fees
conflicts with the clerk‟s minute order, as well as the misdemeanor sentencing memorandum.
In regard to fees imposed upon defendant at the sentencing hearing, the reporter‟s transcript
reflects that, as to count 1, the court “also ordered [defendant] to pay the court‟s fees.” The
clerk‟s minute order as to count 1 indicates the court‟s fees are: a $30 criminal conviction
assessment, a $40 court operations assessment, and a restitution fine of $120, for a total of $190
due. As to count 2, the reporter‟s transcript indicates that the court imposed “an additional fee
of . . . $60 or so for the second conviction . . . .” The clerk‟s minute order for count 2 specifies
fees of “$30.00 criminal conviction assessment” and “$40.00 court operations assessment,”
which total $70. The misdemeanor sentencing memorandum indicates that the court imposed a
restitution fine of $120 and a court security fee of $40, for a total of $190.
       In attempting to clarify the court‟s order, we look primarily to the transcript of the oral
proceedings. The record of the oral pronouncement of the court controls over the clerk‟s
minute order. (People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2.) The trial court‟s oral
pronouncement refers to the fees and fines, but is simply silent as to the specific amounts and
the bases therefor. An order of probation must set forth each fine or fee imposed and the basis
of each. (People v. Eddards (2008) 162 Cal.App.4th 712, 715.) “Although we recognize that a
detailed recitation of all the fees, fines and penalties on the record may be tedious, California
law does not authorize shortcuts.” (People v. High (2004) 119 Cal.App.4th 1192, 1200.) This
is necessary because a probationer must be sure what is required of him, and the court must be
able to determine if a condition has been violated. (People v. Reinertson (1986) 178
Cal.App.3d 320, 324-325.) The record herein is insufficient to determine the precise conditions
of probation. The case is remanded to the trial court to specify the exact fines imposed, as well
as the bases therefor. Further, we note that the criminal conviction fee and the court operations
assessment may not be imposed as a condition of probation. (People v. Kim (2011) 193
Cal.App.4th 836, 842-843.)



                                                  5
                                        DISPOSITION
       The judgment is affirmed. The case is remanded to the trial court for sentencing
consistent with this opinion.



                                                _________________________
                                                KEOSIAN, J.

WE CONCUR:

_________________________
P. McKAY, P. J.


_________________________
RICCIARDULLI, J.




                                               6